Citation Nr: 0105121	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of status post lumbar laminectomy, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active service from February 1979 to October 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the issues of 
entitlement to a disability evaluation greater than 
40 percent for status post lumbar laminectomy and entitlement 
to a total disability rating based on individual 
unemployability.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans' Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons as well, a remand is required.  

Further review of the claims folder in the present case 
indicates that, in April 1999, the veteran underwent a VA 
neurological evaluation which included a diagnostic 
impression of chronic lumbar syndrome and status post 
laminectomy with residual back pain and mechanical findings.  
In the following month, he underwent further VA examination.  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use and flare-ups, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (2000).  In this regard, the 
Board acknowledges that the RO has assigned a 40 percent 
rating for the veteran's status post lumbar laminectomy in 
accordance with the criteria set forth in the VA's Schedule 
for Rating Disabilities.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000) (which also allows for a higher disability 
evaluation of 60 percent with evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief).  The veteran's current 
40 percent evaluation represents the highest rating allowable 
based on limitation of motion of the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  

Significantly, when a veteran receives less than the maximum 
evaluation under Diagnostic Code 5293, consideration must be 
given to the extent of the disability under 38 C.F.R. 
§§ 4.40, 4.45, even though the rating may correspond to the 
maximum rating under another diagnostic code pertaining to 
limitation of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Consequently, on remand, the veteran should be accorded a VA 
examination which will provide evidence that would adequately 
evaluate any functional loss that he may experience in his 
low back due to pain in his lumbar spine.  See DeLuca 
v. Brown, 8 Vet.App. 202, 206 (1995).  

Moreover, the Board notes that the veteran's only 
service-connected disability is his service-connected low 
back disorder, which has been defined as residuals of a 
status post lumbar laminectomy.  Importantly, neither the 
examiner who conducted the VA neurological examination in 
April 1999 nor the examiner who completed the subsequent VA 
evaluation in the following month expressed an opinion 
regarding the effect of solely the veteran's 
service-connected low back disorder on his ability to obtain 
and to maintain employment.  The Court has held that a VA 
examiner should generally address the extent of functional 
and industrial impairment associated with a veteran's 
service-connected disabilities when presented with a veteran 
seeking a total rating for compensation purposes based on 
individual unemployability.  Gary v. Brown, 7 Vet. App. 229, 
232 (1994).  Consequently, the examiner who conducts the 
appropriate VA examination on remand should address this 
matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, and 
private medical records pertaining to 
treatment that are not already on file.

2.  The RO should obtain the VA medical 
records for treatment that the veteran 
received at the VA Medical Center (VAMC) 
in Miami, Florida from December 1998 to 
the present which have not already been 
associated with the claims folder.  

3(a).  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
appropriate specialist in order to 
determine the present nature and severity 
of his service-connected status post 
lumbar laminectomy.  The claims folder 
and a copy of this remand must be made 
available to the examiner, the receipt of 
which should be acknowledged in the 
examination report.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should specifically 
indicate, in degrees, the ranges of 
motion of the veteran's lumbar spine, to 
include an explanation of normal ranges 
of motion of the lumbar spine.  

3(b).  Furthermore, the examiner should 
discuss, with regard to the veteran's 
status post lumbar laminectomy, the 
presence or absence of persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, and other neurological findings 
appropriate to the site of the diseased 
disc as well as the extent of any relief.  
Additionally, the examiner should be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups and whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected residuals of status 
post lumbar laminectomy.  Moreover, the 
examiner should express an opinion as to 
the degree of functional and industrial 
impairment associated solely with the 
service-connected residuals of status 
post lumbar laminectomy.  The examiner's 
report should also include a complete 
rationale for all conclusions reached.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  When the development requested has 
been completed, the RO should 
re-adjudicate the issues of entitlement to 
a disability evaluation greater than 
40 percent for the service-connected 
residuals of status post lumbar 
laminectomy and entitlement to a total 
rating based on individual 
unemployability.  If the benefits sought 
on appeal remain denied, the veteran and 
his attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




